Title: To Thomas Jefferson from John B. Colvin, 18 November 1806
From: Colvin, John B.
To: Jefferson, Thomas


                        
                            1806. Novr. 18.
                        
                        President of the U. States To J. B. Colvin Dr.
                  
                     
                        
                           To subscription for the Republican Advocate from the 18th of Novr. 1802 up to this date, & in advance for one year
                           $10—
                        
                     
                     
                  
                  Cr. By Cash at two several times, viz.
                  
                     
                        
                           By Gen. Heister
                           $2—
                           
                        
                        
                           By a Lady
                           
                              5.—
                           
                        
                        
                           
                           7—
                           
                              7
                               
                           
                        
                        
                           
                           
                           $3—
                        
                     
                  
                  Received payment.
                        
                            
                        J. B. Colvin.
                        
                    